Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive.
Reliance upon the Matsuzaki reference is maintained, but new secondary art is relied upon in forming the new grounds of rejection under 35 USC 103. The new rejection is in keeping with applicant’s characterization of the Matsuzaki reference. Thus the new grounds of rejection is the best response to applicant’s arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4; 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki (US 2018/0004169) in view of Iida (US 9483029).
With regard to claim 1 Matsuzaki discloses an electronic timepiece (figures 2, 3), comprising: 
a timer configured to clock  a current time (figure 3; internal time – paragraph 74); 
a receiver configured to receive  low frequency band standard radio waves (figure 10; paragraphs 180-182); 
a communicator configured to wirelessly communicate with a wireless communication device (paragraphs 180-182; 104, 105 figure 2); 
a switch (13-15) configured to receive that receives an operation from a user (button figure 2);
a processor (110 paragraph 88)
wherein the first processing comprises processing to correct the current time clocked by the timer on the basis of the low frequency band standard radio waves received by the receiver (paragraphs 180-182), and
wherein the at least one second processing comprises processing to correct the current time clocked by the timer on the basis of time information received from the wireless communication device received by the communicator (paragraphs 180-182).
Matsuzaki does not disclose the claimed:
a processor (110 paragraph 88) configured to: 
determine a duration of the operation from the user received by the switch;
determine whether the duration of the operation is less than or equal to a predetermined duration; and
based on a result of a determination of whether the duration of the operation is less than or equal to the predetermined duration, select and execute one of the first processing and at least one second processing that differs from the first processing.
Iida teaches using button duration determination to select between different reception modes – figure 6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Masuzaki’s system to select between the different reception modes/sources (paragraphs 180-182) using a switch input duration as taught by Iida (figure 6). The reason for doing so would have been to reduce the number of inputs required to effect command and control of the system as taught by Iida. 

With regard to claim 2 Matsuzaki and Iida teach the electronic timepiece according to claim 1, 


With regard to claim 3 Matsuzaki and Iida teach the electronic timepiece according to claim 1, further comprising: a hand (41d figure 9) configured to be controlled to rotate, wherein the processor is configured to control the hand to rotate so as to stop, in accordance with the operation from the user received by the switch, at one of positions each corresponding to the respective ones of the first processing and the at least one second processing (figures 8c, 9 paragraph 177; as modified the system would indicate the respective operating modes according to the modification).

With regard to claim 4 Matsuzaki and Iida teach the electronic timepiece according to claim 1, further comprising: a hand (41 figure 9) configured to be controlled to rotate, wherein the processor is configured to, based on the result of the determination being that the duration of the operation is less than or equal to the predetermined duration (figure 6 of Iida, paragraph 180-182 of Matsuzaki; modification of parent claim), control  the hand to rotate so as not to stop at a position corresponding to 

With regard to claim 6 Matsuzaki and Iida teach the electronic timepiece according to claim 1, wherein the processor is configured to:
control the communicator to receive, from the wireless communication device, radio station information related to a radio station that sends the low frequency standard radio waves (paragraphs 180-182);
acquire, on the basis of the radio station information received, a determination result indicating whether the low frequency band standard radio waves are receivable by the receiver (modification of parent claim in view of Iida, receivability is responsive to user input); and
based on the result of the determination of whether the duration of the operation is less than or equal to the predetermined duration and the determination result indicating whether the low frequency band standard radio waves are receivable by the receiver, select and execute one of the first processing and the at least one second processing (modification of parent claim in view of Iida, receivability is responsive to user input).

With regard to claim 7 Matsuzaki discloses a processing selection method to be executed by an electronic timepiece (figure 3) comprising a timer configured to clock that clocks a current time (figure 3; internal time – paragraph 74), a receiver configured to receive that receives low frequency band standard radio waves (figure 10; paragraphs 180-182), a communicator configured to wirelessly communicate with a wireless communication device (paragraphs 180-182; 104, 105 figure 2), and a switch (13-15) configured to receive that receives an operation from a user (13-15; paragraphs 82-84, 180-182); 
selecting and executing on of the first processing and at least one second processing that differs from the first processing (paragraphs 180-182) wherein the first processing comprises processing to correct the time clocked by the timer of the basis of the low frequency band standard radio waves received by the receiver (paragraphs 180-182) wherein the at least one second processing comprises processing to correct the current time clocked by the timer of the basis of time information received from the wireless communication device received by the communicator (paragraphs 180-182); 
Matsuzaki does not disclose the claimed: 
wherein the processing selection method comprising:
Determining a duration of the operation from the user received by the switch; 
Determining whether the duration of the operation is less than or equal to a predetermined duration; 
based on result of a determination of whether the duration of the operation is less than or equal to the predetermined duration, 
based on the result of the determination being that the duration of the operation is less than or equal to the predetermined duration not selecting and executing the first processing.
Iida teaches using button duration determination to select between different reception modes – figure 6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Masuzaki’s system to select between the different reception modes/sources (paragraphs 180-182) using a switch input duration as taught by Iida (figure 6). The reason for doing so would have been to reduce the number of inputs required to effect command and control of the system as taught by Iida. 


Matsuzaki does not disclose the claimed: 
wherein the program causes a computer to at least perform: 
determine a duration of the operation from the user received by the switch; determine whether the duration of the operation is less than or equal to a predetermined duration; based on a result of a determination of whether the duration of the operation is less than or equal to the predetermined duration, and based on the result of the determination being that the duration of the operation is less than or equal to the predetermined duration, not select and execute the first processing.
Iida teaches using button duration determination to select between different reception modes – figure 6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Masuzaki’s system to select between the different reception modes/sources (paragraphs 180-182) using a switch input duration as taught by Iida (figure 6). The reason for doing so 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



8-11-21
/SEAN KAYES/Primary Examiner, Art Unit 2844